Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 31, 2004, by
and among Internet Capital Group, Inc., a Delaware corporation with headquarters
located at 690 Lee Road, Suite 310, Wayne, Pennsylvania 19087 (the “Company”),
and the investors listed on the Schedule of Buyers attached as Schedule I hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A. The Company and each Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B. The Company has authorized a new series of senior convertible notes of the
Company in the form attached hereto as Exhibit A (together with any senior
convertible notes issued in replacement thereof in accordance with the terms
thereof, the “Notes”), which Notes shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) (as
converted, the “Conversion Shares”), in accordance with the terms and conditions
of the Notes.

 

C. The Notes bear interest, which at the option of the Company, subject to
certain conditions, may be paid in shares of Common Stock (the “Interest
Shares”).

 

D. Each Buyer wishes to purchase, severally but not jointly, and the Company
wishes to sell, upon the terms and conditions stated in this Agreement, (i) that
aggregate principal amount of Notes set forth opposite such Buyer’s name on the
Schedule of Buyers under the heading “Principal Amount” (which aggregate
principal amount for all Buyers shall be $60,000,000)

 

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which the Company has agreed to provide certain
registration rights with respect to the Notes, the Conversion Shares and the
Interest Shares under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.

 

F. The Notes, the Conversion Shares and the Interest Shares collectively are
referred to herein as the “Securities”.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company and each Buyer (with respect only to itself) hereby
agree as follows:

 

1. PURCHASE AND SALE OF NOTES.

 

(a) Purchase of Notes. Subject to the satisfaction (or waiver) of the conditions
set forth in Section 6 below and the consummation of the matters set forth in
Section 7 below, the Company shall issue and sell to each Buyer, and each Buyer
severally, but not jointly, agrees to purchase from the Company on the Closing
Date (as defined below), a principal amount of Notes as is set forth opposite
such Buyer’s name on the Schedule of Buyers under the heading “Principal
Amount”.

 

(b) Subscription and Closing.

 

(i) The deposit of the Notes and the Purchase Price (as defined below) into
escrow (the “Subscription”) shall occur on the Subscription Date at the offices
of Morgan, Lewis & Bockius LLP, 1701 Market Street, Philadelphia, Pennsylvania
19103. The date and time of the Subscription (the “Subscription Date”) shall be
10:00 a.m., New York City Time, immediately following notification of
satisfaction (or waiver) of the conditions to the Subscription set forth in
Section 6 below or on a date to be mutually agreed to by the Company and each
Buyer.

 

(ii) The closing of the purchase of the Notes (the “Closing”) shall take place
at such time as JPMorgan Chase Bank (the “Escrow Agent”) takes the Release
Actions (as defined below). The date and time of the Closing shall be referred
to as the “Closing Date”.

 

(c) Purchase Price. The purchase price for each Buyer (the “Purchase Price”) of
the Notes to be purchased by each such Buyer at the Closing shall be equal to
$1.00 for each $1.00 of principal amount of Notes being purchased by such Buyer
at the Closing.

 

(d) Subscription Deliveries. At the Subscription, (i) each Buyer shall deposit
its Purchase Price (as set forth opposite such Buyer’s name on the Schedule of
Buyers under the heading “Purchase Price”) for the Notes to be issued and sold
to such Buyer, by wire transfer of immediately available funds to the Escrow
Agent pursuant to the terms of the Escrow Agreement to be entered into at the
Subscription by the Company, each Buyer and the Escrow Agent substantially in
the form of Exhibit C hereto (the “Escrow Agreement”); (ii) the Company shall
deliver to the Escrow Agent the Notes (in such principal amounts as such Buyer
shall request), duly executed on behalf of the Company, dated as of the
Subscription Date and registered in the name of such Buyer or its designee; and
(iii) the Company shall deliver to the Escrow Agent a completed and executed
notice of redemption (the “Notice of Redemption”) pursuant to Article XI of the
Indenture notifying the Trustee of the Company’s intention to redeem all of the
Existing Notes then outstanding, which Notice of Redemption will be undated and
held by the Escrow Agent for release in accordance with the Escrow Agreement.
Until the Closing Date, title to the cash deposited by each Buyer shall remain
vested in such Buyer and the Company shall not have any right, title or interest
in such cash; provided that nothing in this sentence shall be deemed a waiver or
limitation of the contractual rights of the parties set forth in this Agreement
or the other Transaction Documents.

 

2



--------------------------------------------------------------------------------

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

Each Buyer represents and warrants with respect to only itself that:

 

(a) No Public Sale or Distribution. Such Buyer is (i) acquiring the Notes, and
(ii) upon conversion of the Notes will acquire the Conversion Shares issuable
upon conversion of the Notes, for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the 1933 Act; provided,
however, that by making the representations herein, such Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act. Such
Buyer is acquiring the Securities hereunder in the ordinary course of its
business. Such Buyer presently does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities. For
purposes of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(b) Accredited Investor Status. Such Buyer is an “accredited investor” (as that
term is defined in Rule 501(a) of Regulation D). Such Buyer, taking into account
the personnel and resources it can practically bring to bear on the purchase of
the Notes contemplated hereby, is knowledgeable, sophisticated and experienced
in making, and is qualified to make, decisions with respect to investments in
debt and equity securities presenting an investment decision like that involved
in the purchase of the Notes. Such Buyer is able to bear the economic risk of an
investment in the Securities.

 

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities. Such Buyer has, in connection with its decision
to purchase the Notes, relied solely upon the SEC Reports (as defined below) and
the representations and warranties contained in the Transaction Documents (as
defined below).

 

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the

 

3



--------------------------------------------------------------------------------

investment in the Securities nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.

 

(f) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not,
directly or indirectly, be offered for sale, sold, assigned, transferred or
otherwise disposed unless (A) subsequently registered thereunder, (B) such Buyer
shall have delivered to the Company an opinion of counsel reasonably acceptable
to the Company, in a form and substance reasonably acceptable to the Company, to
the effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, (C)
transferred to an Affiliate (as defined in Rule 144, an “Affiliate”) of such
Buyer that certifies that it is an accredited investor or (D) such Buyer
provides the Company with reasonable assurance, including any reasonably
requested opinion of counsel, that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as
amended (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person)
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the 1933 Act) may require compliance with some other exemption
under the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.

 

(g) Legends. Such Buyer understands that the certificates or other instruments
representing the Notes and, until such time as the resale of the Conversion
Shares have been registered under the 1933 Act as contemplated by the
Registration Rights Agreement, the stock certificates representing the
Conversion Shares, except as set forth below, shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR (B)
AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

4



--------------------------------------------------------------------------------

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) upon
transfer such Securities are registered for resale under the 1933 Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel reasonably acceptable to the Company, in a
form reasonably acceptable to the Company, to the effect that such legend is not
required under the applicable requirements of the 1933 Act, or (iii) such holder
provides the Company with reasonable assurance that the Securities can be sold,
assigned or transferred pursuant to Rule 144(k).

 

(h) Validity; Enforcement. This Agreement and each of the other Transaction
Documents to which such Buyer is a party has been duly and validly authorized,
executed and delivered on behalf of such Buyer and shall constitute the legal,
valid and binding obligations of such Buyer, enforceable against such Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except that the indemnification provisions under the Transaction
Documents may further be limited by principles of public policy.

 

(i) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and each of the other Transaction Documents to which such Buyer is a
party and the consummation by such Buyer of the transactions contemplated hereby
and thereby will not (i) result in a violation of the organizational documents
of such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which, individually or in the aggregate, have not had, and
would not reasonably be expected to have, a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

(j) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

 

(k) Beneficial Ownership. Schedule 2(k) sets forth such Buyer’s beneficial
ownership of Common Stock as of the date hereof.

 

(l) Disclosure. No representation or warranty made by such Buyer in this
Agreement, any schedule or exhibit hereto, or any certificate delivered
hereunder, when taken together, contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.

 

5



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to each of the Buyers as follows:

 

(a) Subsidiaries; Core Partner Companies.

 

(i) The Company has no wholly-owned Subsidiaries other than those listed on the
Schedule 3(a)(i)(A). Except as disclosed in Schedule 3(a)(i)(B), the Company
owns, directly or indirectly, the capital stock or comparable equity interests
of each Subsidiary free and clear of any Lien (as defined in Section 3(f) below)
and all the issued and outstanding shares of capital stock or comparable equity
interest of each Subsidiary are validly issued and are fully paid,
non-assessable and free of preemptive and similar rights. For purposes of this
Agreement, “Subsidiary” means those subsidiaries of the Company set forth in
Schedule 3(a)(i)(A).

 

(ii) Schedule 3(a)(ii) sets forth a list of (1) each of the Core Partner
Companies, (2) the number and class of equity securities in each Core Partner
Company and (3) to the knowledge of the Company, the percentage of each Core
Partner Company’s voting interest owned by the Company, in the case of clauses
(1), (2) and (3) as of December 31, 2003. Except as set forth in Schedule
3(a)(ii), since December 31, 2003, to the Company’s knowledge, (A) the Company
has not sold any equity securities in a Private Core Partner Company (other than
sales of equity securities of Private Core Partner Companies after the date
hereof that, individually or in the aggregate, are not material to the Company)
and (B) the percentage of each Private Core Partner Company’s voting interest
owned by the Company has not been materially reduced. For purposes of this
Agreement, the terms “Core Partner Company”, “Private Core Partner Company” and
“Emerging Partner Company” shall each have the respective meaning used by the
Company for such term in the Company’s SEC Report on Form 10-K for the year
ended December 31, 2003 filed with the SEC on March 15, 2004 (the “2003 Form
10-K”)).

 

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
do business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, do not and could not,
individually or in the aggregate, (i) materially adversely affect the legality,
validity or enforceability of any of the material provisions of the Transaction
Document, (ii) reasonably be expected to have or result in a material adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole on a
consolidated basis, or (iii) materially adversely impair the Company’s ability
to perform fully on a timely basis its material obligations under any of the
Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse Effect”);
provided, however, that none of the following shall be deemed, either alone or
in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been, or will be, a

 

6



--------------------------------------------------------------------------------

Material Adverse Effect: (a) any adverse change, effect, event, occurrence,
state of facts or development attributable to the announcement or pendency of
the transactions contemplated by this Agreement; or (b) any adverse change,
effect, event, occurrence, state of facts or development resulting from or
relating to compliance with the terms of, or the taking of any action required
by, this Agreement. For purposes of this Agreement, “Transaction Documents”
means, collectively, this Agreement, the Notes, the Registration Rights
Agreement, the Escrow Agreement, the Irrevocable Transfer Agent Instructions (as
defined in Section 5(b) and each of the other documents entered into or
delivered by the parties hereto in connection with the transactions contemplated
by this Agreement.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents to which it is a party and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of each
of the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Notes, the reservation for
issuance of the Conversion Shares issuable upon conversion of the Notes and the
issuance of the Conversion Shares upon conversion of the Notes, have been duly
authorized by all necessary action on the part of the Company and no further
consent or action is required by the Company, its Board of Directors or its
stockholders. Each of the Transaction Documents has been (or, if executed after
the date hereof, upon delivery will be) duly executed by the Company and is, or
when delivered in accordance with the terms hereof, will constitute, the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except that the indemnification provisions under the Transaction
Documents may further be limited by principles of public policy.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Notes and the reservation for issuance of the Conversion Shares issuable
upon conversion of the Notes, do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a debt of the Company or a Subsidiary or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, except to the extent that such conflict, default or termination right
has not had, and could not reasonably be expected to have, a Material Adverse
Effect, or (iii) except as set forth in Schedule 3(d), result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations and the rules and regulations of the Nasdaq SmallCap Market (the
“Principal Market”) or any other self-regulatory organization to which the
Company

 

7



--------------------------------------------------------------------------------

or its securities are subject), or by which any property or asset of the Company
or a Subsidiary is bound or affected, except to the extent that such violation
has not had, and could not reasonably be expected to have, a Material Adverse
Effect.

 

(e) Consents. Except as disclosed in Schedule 3(e), neither the Company nor any
of its Subsidiaries is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for the
Company to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any of its Subsidiaries is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Subscription Date. The Company and its Subsidiaries are unaware of any facts
or circumstances which might prevent the Company from obtaining or effecting any
of the foregoing.

 

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable (if applicable), free and clear
of all liens, charges, claims, security interests, encumbrances, rights of first
refusal or other restrictions (“Liens”) and shall not be subject to preemptive
rights or similar rights of stockholders. As of the Subscription, the Company
shall have reserved from its duly authorized capital stock not less than 150% of
the maximum number of shares of Common Stock issuable upon conversion of the
Notes (assuming for purposes hereof, that the Notes are convertible at the
Conversion Price (as defined in the Notes) and without taking into account any
limitations on the conversion of the Notes set forth in the Notes).

 

(g) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes will increase in certain
circumstances. Except as provided in the Notes, the Company further acknowledges
that its obligation to issue Conversion Shares upon conversion of the Notes in
accordance with this Agreement and the Notes is not conditioned on the dilutive
effect that such issuance may have on the ownership interests of other
stockholders of the Company. Furthermore, the Company understands and
acknowledges that the Transaction Documents do not in any manner preclude any
Buyer from trading or otherwise transacting in the Common Stock or any other
security of the Company at any time from and after the Execution 8-K Filing (as
defined in Section 4(h) below) with the SEC, including during the Interest
Measuring Period (as defined in the Notes).

 

(h) Capitalization. As of the date hereof, the capital stock of the Company
consists of 2,010,000,000 shares, 2,000,000,000 shares of which are Common
Stock, and 10,000,000 shares of which are preferred stock, $0.01 par value per
share. As of the date hereof, there were 761,132,009 shares of Common Stock
issued and outstanding. There were no shares of preferred stock outstanding on
the date hereof. All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
with all applicable securities laws. Except as disclosed in Schedule 3(h), there
are no outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of

 

8



--------------------------------------------------------------------------------

Common Stock, or contracts, commitments, understandings or arrangements by which
the Company or any Subsidiary is or may become bound to issue additional shares
of Common Stock, or securities or rights convertible or exchangeable into shares
of Common Stock. The issue and sale of the Securities (including the Conversion
Shares) will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Buyers) and will not result in a right
of any holder of securities of the Company to adjust the exercise, conversion,
exchange or reset price under such securities. To the knowledge of the Company,
as of the date hereof, no Person or group of related Persons beneficially owns
(as determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “1934 Act”)), or has the right to acquire, by agreement with or
by obligation binding upon the Company, beneficial ownership of in excess of 5%
of the outstanding Common Stock, ignoring for such purposes any limitation on
the number of shares of Common Stock that may be owned at any single time.

 

(i) SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the 1934 Act, including pursuant to Section
13(a) or 15(d) thereof, for the two years preceding the date hereof (the
foregoing materials (together with any materials filed by the Company under the
1934 Act, whether or not required) being collectively referred to herein as the
“SEC Reports” and, together with this Agreement and the Schedules to this
Agreement, the “Disclosure Materials”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. The Company has delivered to each Buyer or
their respective representatives true, correct and complete copies of the SEC
Reports not available on the EDGAR system, other than filings made pursuant to
the rules and regulations promulgated under Section 16 of the Exchange Act.
Except as set forth in Schedule 3(i), as of their respective dates, the SEC
Reports complied in all material respects with the requirements of the 1933 Act
and the 1934 Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Except as
set forth in Schedule 3(i), the financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Except as set forth in Schedule 3(i), such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments and the omission of certain footnotes. All material agreements to
which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any Subsidiary are subject are included as part of or
specifically identified in the SEC Reports to the extent required by the rules
and regulations of the SEC as in effect at the time of filing.

 

(j) Material Changes.

 

9



--------------------------------------------------------------------------------

(i) Since the date of the audited financial statements included in the 2003 Form
10-K, except as specifically disclosed in the 2003 Form 10-K or in Schedule
3(j)(i), (A) there has been no event, occurrence or development that,
individually or in the aggregate, has resulted in, or that could reasonably be
expected to result in, a Material Adverse Effect, (B) the Company has not
incurred any liabilities (contingent or otherwise) other than (1) transactions
in the ordinary course of business consistent with past practice (including,
without limitation, investments in and incurrence of obligations on behalf of
new or existing partner companies in the ordinary course of business consistent
with past practice) and (2) liabilities not required to be reflected in the
Company’s financial statements pursuant to GAAP or required to be disclosed in
filings made with the SEC, (C) the Company has not altered its method of
accounting or the identity of its auditors, except as disclosed in its SEC
Reports, (D) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (E) the
Company has not sold any assets, individually or in the aggregate, in excess of
$50,000 (other than (x) sales of equity securities of Emerging Partner Companies
that, individually or in the aggregate, are not material to the Company and (y)
sales of equity securities of Private Core Partner Companies after the date
hereof that, individually or in the aggregate, are not material to the Company)
and (F) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock-based plans.

 

(ii) Since December 31, 2003, except as specifically disclosed in Schedule
3(j)(ii), to the knowledge of the Company, no event, occurrence or development
has occurred with respect to a Core Partner Company that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

(k) Indebtedness.

 

(i) Except for the Existing Notes (as defined below) and as disclosed in
Schedule 3(k), neither the Company nor any of its Subsidiaries has any
outstanding Indebtedness in excess of $100,000 in the aggregate. Except for the
Existing Notes and as disclosed in Schedule 3(k), no Indebtedness of the Company
individually in excess of $100,000 is senior to or ranks pari passu with the
Notes in right of payment, whether with respect of payment of redemptions,
interest, damages or upon liquidation or dissolution or otherwise. Schedule 3(k)
sets forth the aggregate principal amount of Existing Notes outstanding as of
the date hereof.

 

(ii) For purposes of this Agreement: (x) “Existing Notes” means the 5½%
Convertible Subordinated Notes due 2004 issued pursuant to the Indenture, dated
as of December 21, 1999 (the “Indenture”), between the Company and Chase
Manhattan Trust Company, National Association, as trustee (the “Trustee”); (y)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the

 

10



--------------------------------------------------------------------------------

proceeds of such indebtedness (even though the rights and remedies of the seller
or bank under such agreement in the event of default are limited to repossession
or sale of such property), (F) all monetary obligations under any leasing or
similar arrangement which, in accordance with GAAP, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in any property or
assets (including accounts and contract rights) owned by any Person, even though
the Person which owns such assets or property has not assumed or become liable
for the payment of such indebtedness, and (H) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (A) through (G) above; and (z) “Contingent Obligation” means, as to any
Person, any known direct or indirect liability, contingent or otherwise, of that
Person with respect to any Indebtedness, of another Person.

 

(l) Absence of Litigation. Except as disclosed in the 2003 Form 10-K, there is
no action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

(m) Compliance.

 

(i) Neither the Company nor any Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator, governmental body or exchange or automated
quotation system on which any of the securities of the Company are listed or
designated, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as, individually or in the
aggregate, has not had or resulted in, or could not reasonably be expected to
have or result in, a Material Adverse Effect.

 

(ii) To the knowledge of the Company, none of the Core Partner Companies (i) is
in violation of any order of any court, arbitrator, governmental body or
exchange or automated quotation system on which any of the securities of such
Core Partner Company is listed or designated, or (ii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as,
individually or in the aggregate, has not had or resulted in, or could not
reasonably be expected to have or result in, a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(n) Title to Assets. The Company and the Subsidiaries do not own real property
and have good and marketable title to all personal property owned by them that
is material to the business of the Company and the Subsidiaries, in each case
free and clear of all Liens, except for Liens that do not materially affect the
value of such property, do not materially interfere with the use made and
proposed to be made of such property by the Company and the Subsidiaries and,
individually or in the aggregate, has not had or resulted in, and could not
reasonably be expected to have or result in, a Material Adverse Effect. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance except, in each case, as do not result
in, and could not reasonably be expected to result in, a Material Adverse
Effect.

 

(o) Certain Fees. Except as set forth in Schedule 3(o), no brokerage or finder’s
fees or commissions or any other payment, whether in the form of cash,
securities or other consideration, or any combination of the foregoing, are or
will be payable, directly or indirectly, by the Company, any Subsidiary or any
Affiliate thereof to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person directly or indirectly
with respect to the transactions contemplated by this Agreement or any of the
other Transaction Documents, and the Company has not taken any action that would
cause any Buyer to be liable for any such fees or commissions pursuant to any
agreement or arrangement to which the Company is a party. The Company shall pay,
and hold each Buyer harmless against, any liability, loss or expense (including,
without limitation, attorney’s fees and out-of-pocket expenses) arising in
connection with any claim against any Buyer relating to the fees set forth on
Schedule 3(o) or a breach of this representation.

 

(p) Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates nor any person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security of the Company under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale by the Company of the Securities as contemplated hereby
or (ii) cause the offering of the Securities pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. None of the Company, its Subsidiaries, their Affiliates and any
Person acting on their behalf will take any action or steps referred to in the
preceding sentence that would require the registration of any of the Securities
under the 1933 Act or cause the offering to be integrated with the other
offerings for purposes of any applicable law, regulation or stockholder approval
provisions. The Company is not, and is not an Affiliate of, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
The Company is not a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980. No consent,
license, permit, waiver approval or authorization of, or designation,
declaration, registration or filing with, the SEC or any state securities
regulatory authority is required in connection with the

 

12



--------------------------------------------------------------------------------

offer, sale, issuance or delivery of the Securities, other than the possible
filing of a Form D with the SEC.

 

(q) Form S-3 Eligibility. The Company is eligible to register the Conversion
Shares and the Interest Shares for resale by the Buyers using Form S-3
promulgated under the 1933 Act.

 

(r) Listing and Maintenance Requirements. Except as set forth in Schedule 3(r),
since December 31, 2003, the Company has been in compliance with all listing and
maintenance requirements for the Principal Market. Except as set forth in
Schedule 3(r), the Company has no knowledge of any facts or circumstances which
would reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future. Except as set forth in Schedule
3(r), since December 31, 2003, the Company has not received any communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market.

 

(s) Registration Rights. Except as set forth in Schedule 3(s), the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
SEC or any other governmental authority that have not been satisfied.

 

(t) Application of Takeover Protections. Assuming the accuracy of the
information set forth on Schedule 2(k), there is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or could become
applicable to any of the Buyers solely as a result of the Buyers and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Buyers’ ownership of the Securities.

 

(u) Disclosure. The Company confirms that it has not provided any of the Buyers
or their counsel with any information that constitutes or might constitute
material, nonpublic information. The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. The SEC Reports and the
representations and warranties set forth in the Transaction Documents regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company, when
taken together, contains any untrue statement of material fact or omit to state
a material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Buyer makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Agreement.

 

(v) Acknowledgment Regarding Buyers’ Purchase of Company Securities. The Company
acknowledges and agrees that each of the Buyers is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Buyer is acting

 

13



--------------------------------------------------------------------------------

as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
hereby and thereby and any advice given by any Buyer or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the Buyers’
purchase of the Securities. The Company further represents to each Buyer that
the Company’s decision to enter into the Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby and
thereby by the Company and its representatives.

 

(w) Intellectual Property. Except as disclosed in 2003 Form 10-K, to the
knowledge of the Company, the Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with each of such companies
operations as currently conducted and which the failure to so has had, or could
reasonably be expected to have, a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person
except as may be described in the 2003 Form 10-K or as does not result in, and
could not reasonably be expected to result in, a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights, in each case except as may be described in the
2003 Form 10-K or as does not result in, and could not reasonably be expected to
result in, a Material Adverse Effect.

 

(x) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits, individually or in the aggregate, has not had or
resulted in, and could not reasonably be expected to have or result in, a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any written notice of proceedings relating to the
revocation or modification of any Material Permit except as described in the SEC
Reports or as has not resulted in, and could not reasonably be expected to
result in, a Material Adverse Effect.

 

(y) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or in Schedule 3(y), none of the officers or directors of the Company
and, to the knowledge of the Company, none of the employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors) exceeding $60,000,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

(z) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are

 

14



--------------------------------------------------------------------------------

engaged. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business.

 

(aa) Solvency. Based on the financial condition of the Company as of the
Subscription Date, both prior to and after giving effect to the transactions
contemplated by this Agreement to occur on the Closing Date, (i) the Company’s
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; and (ii) the current
liquid assets of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. To the Company’s
knowledge, the Company has not incurred any debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
payable on or in respect of its debt).

 

(bb) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls materially sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(cc) Tax Status. The Company and each of the Subsidiaries (i) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction.

 

(dd) Employee Relations. Neither the Company nor any of the Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and the Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company (as defined in Rule
501(f) of the 1933 Act) has notified the Company that such officer intends to
leave the Company or otherwise terminate such officer’s employment with the
Company. No executive officer of the Company, to the knowledge of the Company,
is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.

 

15



--------------------------------------------------------------------------------

(ee) Sarbanes-Oxley Act. The Company is in material compliance with all
applicable requirements of the Sarbanes-Oxley Act of 2002 and all applicable
rules and regulations promulgated by the SEC thereunder, in each case, which are
currently applicable to it.

 

4. COVENANTS.

 

(a) Reasonable Best Efforts. Each party shall use its reasonable best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Sections 6 and 7 of this Agreement.

 

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Securities for sale to the Buyers at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Subscription Date to the extent action is required prior to the Closing. The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Subscription Date.

 

(c) Reporting Status. Until the date on which none of the Notes are outstanding,
the Company shall file all reports required to be filed with the SEC pursuant to
the 1934 Act, and the Company shall not terminate its status as an issuer
required to file reports under the 1934 Act even if the 1934 Act or the rules
and regulations thereunder would otherwise permit such termination; provided
that nothing in this Section 4(c) shall relieve the Company of its obligations
under the Registration Rights Agreement.

 

(d) Use of Proceeds; Redemption of the Existing Notes.

 

(i) The Company will use the proceeds from the sale of the Securities for the
redemption of the Existing Notes as contemplated by Section 4(d)(ii) and Section
7. Any proceeds remaining after such redemption of the Existing Notes may be
used by the Company only for (A) general working capital purposes and (B) the
acquisition of interests in existing and new partner companies. For the purposes
of clarity, except for the redemption of the Existing Notes as specifically
provided in this Section 4(d) and Section 7, the Company shall not use the
proceeds from the sale of the Securities to pay dividends to, redeem or purchase
any junior securities of the Corporation.

 

(ii) As soon as practicable following the Closing Date, the Company shall use
its best efforts to redeem and retire all of the Existing Notes then
outstanding. In furtherance of the foregoing, the Company shall use its best
efforts (including, without limitation, taking and causing the Trustee to take,
all actions required by the Indenture) to cause the redemption of the Existing
Notes to be consummated as soon as practicable following Closing Date.

 

(e) Listing Matters.

 

16



--------------------------------------------------------------------------------

(i) General. The Company shall use its reasonable best efforts to maintain the
Common Stock’s authorization for quotation on the Principal Market. In the event
that the Company is unable to maintain its Common Stock’s authorization for
quotation on the Principal Market, the Company shall use its reasonable best
efforts to cause its Common Stock to be listed or quoted on any of the Nasdaq
National Market, the New York Stock Exchange or the American Stock Exchange (the
“Other Markets”).

 

(ii) Reverse Stock Split. The Company shall use its reasonable best efforts to
provide each stockholder entitled to vote at the next meeting of stockholders of
the Company, which meeting shall be held no later than April 23, 2004, a proxy
statement, soliciting each such stockholder’s affirmative vote at such
stockholder meeting for approval of granting the Company’s Board of Directors
discretionary authority to effect a reverse stock split (the “Reverse Stock
Split”) designed to cure the Company’s minimum bid deficiency and maintain its
listing on the Principal Market, which approval (the “Reverse Stock Split
Approval”) will require the approval of the holders of two-thirds of the
outstanding shares of Common Stock. The Company’s Board of Directors has
recommended to the Company’s stockholders that they approve such proposal and
engaged DF King as its proxy solicitor in connection with the Reverse Stock
Split. The Company shall not intentionally or willfully take or omit to take any
reasonable or customary action that could reasonably be expected to prevent or
delay its receipt of the Reverse Stock Split Approval.

 

(iii) Stockholder Approval of the Issuance of the Securities. The Company shall
use its reasonable best efforts to provide each stockholder entitled to vote at
the first meeting of its stockholders held following its 2004 annual meeting of
stockholders, a proxy statement, which has been previously reviewed by the
Buyers and Morgan, Lewis & Bockius LLP, soliciting each such stockholder’s
affirmative vote at such stockholder meeting for approval of the Company’s
issuance of all of the Securities as described in the Transaction Documents in
accordance with applicable law and the rules and regulations of the Principal
Market and the Company shall use its reasonable best efforts to solicit its
stockholders’ approval of such issuance of the Securities.

 

(iv) Listing of Registrable Securities. The Company shall use its reasonable
best efforts to promptly secure the listing of all of the Registrable Securities
(as defined in the Registration Rights Agreement) (other than the Notes) upon
each national securities exchange and automated quotation system, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and shall use its reasonable best efforts to maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Registrable
Securities (other than the Notes) from time to time issuable under the terms of
the Transaction Documents. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 4(e)(iii).

 

(f) Fees. Subject to Section 8 below, at the Subscription upon submission of
evidence of expenditure thereof, the Company shall pay to Morgan, Lewis &
Bockius LLP an amount not to exceed $50,000 for (i) reimbursement of reasonable
legal fees incurred in connection with the transactions contemplated by the
Transaction Documents and (ii) reasonable expenses of legal counsel incurred in
connection with the transactions contemplated by the Transaction Documents so
long as bills evidencing such fees and expenses have been received

 

17



--------------------------------------------------------------------------------

by the Company. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or broker’s commissions
relating to or arising out of the transactions contemplated hereby for placement
agents, financial advisors or brokers engaged by the Company or its Affiliates
or agents (including, without limitation, those fees set forth on Schedule
3(o)). The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney’s
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment. Except as otherwise set forth in the Transaction Documents,
each party to this Agreement shall bear its own expenses in connection with the
sale of the Securities to the Buyers.

 

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale, assignment or other
disposition of the Securities hereunder, and no Investor effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document, including, without limitation, Section 2(f) of this
Agreement; provided that an Investor and its pledgee shall be required to comply
with the provisions of Section 2(f) hereof in order to effect a sale, transfer
or assignment of Securities to such pledgee. The Company hereby agrees to
execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.

 

(h) Disclosure of Transactions and Other Material Information. No later than one
Business Day following the date hereof, the Company shall file a Current Report
on Form 8-K (which has been previously reviewed by the Buyers and Morgan, Lewis
& Bockius LLP) in the form required by the 1934 Act (including all attachments,
the “Execution 8-K Filing”) and attaching the press release that will be issued
by the Company disclosing the transaction (provided that Langley Capital, L.P.,
as a representative of the Buyers, shall be consulted by the Company in
connection with such press release prior to its release). No later than one
Business Day following the Subscription Date, the Company shall file a Current
Report on Form 8-K (which has been previously reviewed by the Buyers and Morgan,
Lewis & Bockius LLP) describing the terms of the transactions contemplated by
the Transaction Documents in the form required by the 1934 Act, and attaching
the material Transaction Documents (including, without limitation, this
Agreement (including the form of the Notes, the Registration Rights Agreement
and the Escrow Agreement (other than the Schedules to the Escrow Agreement)) as
exhibits to such Form 8-K (including all attachments, the “Subscription 8-K
Filing”). No later than one Business Day following the Closing Date, the Company
shall file a Current Report on Form 8-K (which has been previously reviewed by
the Buyers and Morgan, Lewis & Bockius LLP) describing the consummation of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act (the “Closing 8-K Filing”). Subject to the foregoing, neither the
Company nor any Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of any
of the Buyers, to make any press release or other public disclosure with respect
to such transactions (i) in substantial conformity with the Subscription 8-K
Filing and Closing 8-K Filing and contemporaneously therewith, (ii) as is
required by applicable law and regulations or (iii) to explain the Company’s
reasons for and

 

18



--------------------------------------------------------------------------------

business analysis behind the transactions contemplated by this Agreement and the
impact of such transactions on the Company’s business (provided that in the case
of clause (i) Langley Capital, L.P., as a representative of the Buyers, shall be
consulted by the Company in connection with any press release prior to its
release). As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

 

(i) Corporate Existence. The Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
rights (charter and statutory) and franchises, except to the extent that the
board of directors shall determine that the failure to does not have, and could
not reasonable be expected to have, a Material Adverse Effect; provided,
however, that the Company shall not be required to preserve any right or
franchise if the board of directors shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the company and
that the loss thereof is not disadvantageous in any material respect to the
holders.

 

(j) Payment of Taxes and Other Claims. The Company will pay or discharge or
cause to be paid or discharged, before the same shall become delinquent, (1) all
taxes, assessments and governmental charges levied or imposed upon it or any
Subsidiary or upon the income, profits or property of the Company or any
Subsidiary, and (2) all lawful claims for labor, materials and supplies which,
if unpaid, becomes, or could reasonably be expected to become, a lien upon the
property of the Company or any Subsidiary and have, or be reasonably expected to
have, a Material Adverse Effect; provided, however, that the Company shall not
be required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings.

 

(k) Waiver of Certain Covenants. The Company may omit in any particular instance
to comply with any term, provision or condition set forth in this Section 4, if
before the time for such compliance the holders of at least a majority in
principal amount of all outstanding Notes, either waive such compliance in such
instance or generally waive compliance with such covenant or condition, but no
such waiver shall extend to or affect such covenant or condition except to the
extent so expressly waived, and, until such waiver shall become effective, the
obligations of the Company in respect of any such term, provision or condition
shall remain in full force and effect.

 

(l) Sale of Conversion Shares and Interest Shares.

 

(i) Each Buyer hereby agrees not to sell any of the Conversion Shares or
Interest Shares under a Registration Statement without effectively causing the
prospectus delivery requirement under the Securities Act to be satisfied.

 

(ii) Each Buyer agrees to notify promptly the Company of the sale of all of its
Conversion Shares and Interest Shares issued or issuable to such Buyer.

 

(m) Restriction on Redemption of Existing Notes. Until this Agreement is
terminated in accordance with its terms, the Company shall not, directly or
indirectly, repurchase

 

19



--------------------------------------------------------------------------------

or redeem any of the Existing Notes, including, without limitation, any exchange
of Existing Notes for Common Stock or other securities of the Company except as
specifically provided in Section 4(d) and Section 7.

 

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Notes), a register for the Notes, in which the Company shall record
the name and address of the Person in whose name the Notes have been issued
(including the name and address of each transferee) and the principal amount of
Notes held by such Person. The Company shall keep the register open and
available at all times during its business hours for inspection by any Buyer or
its legal representatives.

 

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Interest Shares, if
any, in such amounts as specified from time to time by each Buyer to the Company
upon conversion of the Notes in the form of Exhibit D attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b), and stop transfer instructions to give effect to Section
2(g) hereof, will be given by the Company to its transfer agent, and that the
Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the other
Transaction Documents. If a Buyer effects a sale, assignment or transfer of the
Securities in accordance with Section 2(f), the Company shall permit the
transfer in accordance with the provisions of this Agreement and shall promptly
instruct its transfer agent to issue one or more certificates or credit shares
to the applicable balance accounts at DTC in such name and in such denominations
as specified by such Buyer to effect such sale, transfer or assignment. In the
event that such sale, assignment or transfer involves Conversion Shares or
Interest Shares sold, assigned or transferred pursuant to an effective
registration statement or pursuant to Rule 144, the transfer agent shall issue
such Securities to the Buyer, assignee or transferee, as the case may be,
without any restrictive legend. The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to a Buyer. Accordingly,
the Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
a Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

 

6. CONDITIONS TO SUBSCRIPTION.

 

(a) Conditions to the Company’s Obligations. The obligation of the Company
hereunder to issue and deposit the Notes with the Escrow Agent at the
Subscription is subject to the satisfaction, at or before the Subscription Date,
of each of the following conditions, provided

 

20



--------------------------------------------------------------------------------

that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion by providing each Buyer with
prior written notice thereof:

 

(i) Each of the Buyers shall have executed each of the Transaction Documents to
which it is a party and delivered the same to the Company.

 

(ii) Each of the Buyers shall have delivered to the Escrow Agent the Purchase
Price for the Notes being purchased by such Buyer at the Closing by wire
transfer of immediately available funds pursuant to the wire instructions
provided by the Company.

 

(iii) The representations and warranties of each Buyer contained in the
Transaction Documents shall be true and correct in all material respects as of
the Subscription Date with the same effect as though such representations and
warranties were made at and as of the Subscription Date (other than any
representation or warranty that is expressly made as of a specified date, which
shall be true and correct in all material respects as of such specified date
only), and each Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Subscription Date. The Company shall have received a certificate,
executed by an authorized person of each Buyer, dated as of the Subscription
Date, to (I) the foregoing effect and (ii) setting forth such Buyer’s beneficial
ownership of Common Stock as of the Subscription Date, in the form attached
hereto as Exhibit E.

 

(iv) The applicable period following the Company’s filing with the Principal
Market of the “Notification Form: Listing of Additional Securities” on March 23,
2004 shall have expired under NASD Rule 4310(c)(17) and there shall have been no
correspondence from the Principal Market requesting the Company to change the
terms of the transactions contemplated by this Agreement or prohibiting such
transactions from occurring.

 

(b) Conditions to each Buyer’s Obligation. The obligation of each Buyer
hereunder to deposit its Purchase Price with the Escrow Agent at the
Subscription is subject to the satisfaction, at or before the Subscription Date,
of each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

 

(i) The Company shall have executed and delivered (A) to such Buyer each of the
Transaction Documents and (B) to the Escrow Agent the Notes (in such principal
amounts as such Buyer shall request) which are being purchased by such Buyer at
the Closing pursuant to this Agreement, which Notes shall be dated as of the
Subscription Date.

 

(ii) Such Buyer shall have received the opinion of Dechert LLP, the Company’s
counsel, dated as of the Subscription Date, in form, scope and substance
reasonably satisfactory to such Buyer and in substantially the form of Exhibit F
attached hereto.

 

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit D attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

21



--------------------------------------------------------------------------------

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
incorporation and good standing of the Company issued by the Secretary of State
of the State of Delaware as of a date within 10 days of the Subscription Date.

 

(v) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within 10 days of the Subscription Date.

 

(vi) The Company shall have delivered to such Buyer a certificate, in the form
attached hereto as Exhibit G, executed by the Secretary of the Company and dated
as of the Subscription Date, as to (i) the resolutions consistent with Section
3(c) as adopted by the Company’s Board of Directors in a form reasonably
acceptable to such Buyer (the “Resolutions”), (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Subscription.

 

(vii) The representations and warranties of the Company contained in the
Transaction Documents shall be true and correct in all material respects (except
that any representation warranty that is qualified by materiality or Material
Adverse Effect shall be true and correct in all respects) at and as of the
Subscription with the same effect as though such representations and warranties
were made at and as of the Subscription (other than any representation or
warranty that is expressly made as of a specified date, which shall be true and
correct in all material respects (or in the case of any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) as of such specified date only), and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Subscription Date. Each Buyer shall have received a certificate, executed
by the Chief Executive Officer of the Company, dated as of the Subscription
Date, to the foregoing effect in the form attached hereto as Exhibit H.

 

(viii) The Company shall have delivered to such Buyer a letter from the
Company’s transfer agent certifying the number of shares of Common Stock
outstanding as of a date within five days of the Subscription Date.

 

(ix) The Common Stock (I) shall be designated for quotation or listed on an
Eligible Market and (II) shall not have been suspended by the SEC, as of the
Subscription Date, or the applicable Eligible Market from trading on the
applicable Eligible Market nor shall suspension by the SEC or, other than as set
forth on Schedule 3(r), the applicable Eligible Market have been threatened, as
of the Subscription Date, either (A) in writing by the SEC or the applicable
Eligible Market or (B) by falling below the minimum listing maintenance
requirements of the applicable Eligible Market other than the minimum bid
requirements.

 

(x) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Notes.

 

22



--------------------------------------------------------------------------------

(xi) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

 

(xii) The Company shall have paid to the Escrow Agent the escrow agent fees
contemplated by Section 7(c) of the Escrow Agreement.

 

(xiii) The Company shall have paid to Morgan, Lewis & Bockius LLP the payments
described in Section 4(f) above.

 

7. CLOSING MATTERS.

 

(a) Reverse Stock Split Approval. The provisions set forth in this Section 7(a)
shall only apply if the Reverse Stock Split Approval is received prior to April
30, 2004.

 

(i) Promptly following the Company’s receipt of the Reverse Stock Split Approval
(and, in any event, no later than May 10, 2004) the Company shall effect the
Reverse Stock Split in a manner and at a ratio that is reasonably expected to
enable the Company to promptly cure its minimum bid deficiency and maintain its
listing on the Principal Market. In connection with the foregoing, no later than
May 10, 2004, the Company shall file with the Secretary of State of the State of
Delaware an amendment to its Certificate of Incorporation effecting the Reverse
Stock Split (the “Certificate of Incorporation Amendment”), which Certificate of
Incorporation Amendment will be effective no later than the close of business on
the day of the filing.

 

(ii) Immediately following the effectiveness of the Reverse Stock Split, the
Company shall deliver to each of the Buyers (collectively, the “Reverse Stock
Split Release Deliveries”) (i) a certificate executed by an officer of the
Company and dated as of the date of delivery of such certificate, certifying as
to the receipt of the Reverse Stock Split Approval and the effectiveness of the
Reverse Stock Split and (ii) a copy of the Certificate of Incorporation
Amendment certified by the Secretary of State of the State of Delaware.

 

(iii) Immediately following the receipt by the Buyers of Reverse Stock Release
Deliveries, each of the Company and Langley Capital, L.P., as a representative
of the Buyers, shall execute and deliver to the Escrow Agent, the Escrow Release
Notice (as defined in the Escrow Agreement) which shall authorize and direct the
Escrow Agent to take the following actions (such actions, the “Release
Actions”):

 

a. release and deliver to each Buyer the Notes registered in the name of such
Buyer;

 

b. release and deliver to the Trustee the Notice of Redemption, which the Escrow
Agent shall date as of the date of the delivery of such Notice of Redemption;

 

c. release and deliver to the Trustee (or, if specified in the Escrow Release
Notice, the paying agent designated by the Trustee) an amount of money (which
shall be specified in the Escrow Release Notice) sufficient to pay the
Redemption

 

23



--------------------------------------------------------------------------------

Price (as defined in the Indenture) of, accrued interest on and all other
payments due with respect to, the Existing Notes (such amount, the “Redemption
Amount”); and

 

d. release and deliver to the Company an amount equal to (A) the amount of funds
held by the Escrow Agent (including all interest that has accrued on such
amounts) minus (B) the Redemption Amount.

 

(b) Bid Cure or Alternate Listing. The provisions set forth in this Section 7(b)
shall only apply if the Reverse Stock Split Approval is not received prior to
April 30, 2004.

 

(i) If the Reverse Stock Split Approval is not received prior to April 30, 2004,
the Company shall be required to use its reasonable best efforts to either (A)
cure the Company’s minimum bid deficiency requirement on the Principal Market as
soon as reasonably practicable and in any event prior to June 4, 2004 (the “Bid
Cure”) or (B) cause its Common Stock to be listed or quoted on any of the Other
Markets prior to June 4, 2004 (the “Alternate Listing”).

 

(ii) Promptly following the Company’s achievement of the Bid Cure or the
Alternate Listing, the Company shall deliver to each of the Buyers
(collectively, the “Bid Cure/Alternate Listing Release Deliveries”) (A) in the
case of a Bid Cure, (1) a certificate executed by an officer of the Company and
dated as of the date of delivery of such certificate, certifying as to the
Company’s achievement of the Bid Cure and (2) all correspondence (if any)
received by the Company from the Principal Market certifying as to the Company’s
achievement of the Bid Cure or (B) in the case of an Alternate Listing, (1) a
certificate executed by an officer of the Company and dated as of the date of
delivery of such certificate, certifying as to the Company’s Common Stock being
listed or quoted on the Other Market and (2) a copy of the confirmation letter
received from the Other Market stating that the Common Stock is listed or quoted
on the Other Market.

 

(iii) Immediately following the receipt by the Buyers of the Bid Cure/Alternate
Listing Release Deliveries (provided that such deliveries are received no later
than June 4, 2004), each of the Company and Langley Capital, L.P., as a
representative of the Buyers, shall execute and deliver to the Escrow Agent, the
Escrow Release Notice which shall authorize and direct the Escrow Agent to take
the Release Actions.

 

(c) Optional Closing. The provisions set forth in this Section 7(c) shall only
apply if (1) the Reverse Stock Split Approval is not received prior to April 30,
2004 and (2) neither the Bid Cure nor the Alternate Listing is achieved prior to
June 4, 2004.

 

(i) If the Buyers have not received either the Reverse Stock Split Release
Deliveries before May 10, 2004 or the Bid Cure/Alternate Listing Release
Deliveries before June 4, 2004, each Buyer shall have the option to either (A)
effect the closing of the transactions contemplated by this Agreement (the
“Closing Election”) or (B) terminate this Agreement and the other Transaction
Documents pursuant to Section 8(b) (the “Termination Election”).

 

(ii) No later than June 11, 2004, each Buyer shall be required to provide the
Company and Langley Capital, L.P., as a representative of the Buyers, with
either (A) written notice of its exercise of the Closing Election (the “Closing
Notice”) or (B) written notice of its exercise of the Termination Election (the
“Termination Notice”); provided, that if a Buyer fails

 

24



--------------------------------------------------------------------------------

to provide a Closing Notice by 5:00 p.m. (New York City time) on June 11, 2004,
it shall be deemed that such Buyer has delivered the Termination Notice and
exercised the Termination Election.

 

(iii) No later than June 14, 2004, the Company shall provide to the Buyers that
have provided Closing Notices (the “Closing Buyers”) either (A) written notice
that all of the Buyers have delivered Closing Notices or (B) written notice that
certain of the Buyers have delivered (or have been deemed to have delivered)
Termination Notices (such Buyers the “Terminating Buyers”) which notice shall
include the names of the Terminating Buyers and the principal amount of Notes
that the Terminating Buyers were to purchase under this Agreement.

 

(iv) No later than June 17, 2004, each Terminating Buyer shall have the right to
provide the Company and Langley Capital, L.P., as a representative of the
Buyers, with written notice (a “Revised Closing Notice”) that such Buyer
rescinds its Termination Notice and exercises the Closing Election; provided,
that if a Terminating Buyer fails to provide a Revised Closing Notice by 5:00
p.m. (New York City time) on June 17, 2004, it shall be deemed that such
Terminating Buyer has not rescinded its Termination Notice and has continued to
exercise the Termination Election.

 

(v) If all of the Buyers have properly delivered a Closing Notice or a Revised
Closing Notice on or before June 17, 2004, then promptly following receipt of
Closing Notices and Revised Closing Notices from all of the Buyers (and in any
event no later than June 18, 2004), each of the Company and Langley Capital,
L.P., as a representative of the Buyers, shall execute and deliver to the Escrow
Agent, the Escrow Release Notice which shall authorize and direct the Escrow
Agent to take the Release Actions.

 

(vi) If all of the Buyers have not properly delivered a Closing Notice or a
Revised Closing Notice on or before June 17, 2004, then on June 18, 2004 each of
the Company and Langley Capital, L.P., as a representative of the Buyers, shall
execute and deliver to the Escrow Agent, the Escrow Termination Notice which
shall authorize and direct the Escrow Agent to take the following actions:

 

a. release and deliver to each Buyer the amount of funds deposited by such Buyer
with the Escrow Agent (plus all interest that has accrued on such amount); and

 

b. release and deliver to the Company the Notice of Redemption and the Notes.

 

(vii) Notwithstanding anything in this Agreement or the Transaction Documents to
the contrary, each of the Buyers shall have the right to assign its rights and
obligations under this Agreement to another Buyer; provided, that no Buyer shall
be entitled to purchase an amount of Notes that, when taken together with all
other shares of Common Stock beneficially owned by such Buyer and its
Affiliates, and after giving effect to the transactions contemplated by this
Agreement, would result in such Buyer and its Affiliates beneficially owning in
excess of 9.99% of the number of shares of Common Stock outstanding immediately
following the Closing (assuming the full conversion of the Notes at the
Conversion Price).

 

25



--------------------------------------------------------------------------------

(d) Buyer Representative. Each Buyer acknowledges and agrees that Langley
Capital, L.P. shall not be liable for any act done or omitted under this Section
7 or Section 4(h) as a representative of the Buyers while acting in good faith
and in the exercise of reasonable judgment, and any act done or omitted pursuant
to the advice of counsel shall be conclusive evidence of such good faith. Each
Buyer shall severally indemnify Langley Capital, L.P. and hold it harmless
against any loss, liability or expense incurred without gross negligence or bad
faith on the part of Langley Capital, L.P. and arising out of or in connection
with the acceptance or administration of its duties under this Section 7 and
Section 4(h).

 

8. TERMINATION.

 

(a) Termination prior to the Subscription. In the event that the Subscription
shall not have occurred with respect to a Buyer on or before April 14, 2004, due
to the Company’s failure to satisfy the conditions set forth in Section 6 above
(and such Buyer’s failure to waive such unsatisfied condition(s)), such Buyer
shall have the option to terminate this Agreement with respect to itself at the
close of business on such date without liability of any party to any other party
and such Buyer shall cease to be deemed a Buyer under this Agreement. In the
event that the Subscription shall not have occurred with respect to the Company
on or before April 14, 2004, due to a Buyer’s failure to satisfy the conditions
set forth in Section 6 above (and the Company’s failure to waive such
unsatisfied condition(s)), the Company shall have the option to terminate this
Agreement at the close of business on such date without liability of any party
to any other party. Notwithstanding the foregoing, if this Agreement is
terminated pursuant to this Section 8(a), the Company shall remain obligated to
make the payments to Morgan, Lewis & Bockius LLP described in Section 4(f)
above.

 

(b) Termination prior to the Closing. If all of the Buyers have not properly
delivered a Closing Notice or a Revised Closing Notice in accordance with
Section 7(c) on or before June 17, 2004, than this Agreement shall be terminated
as of June 18, 2004. If this Agreement is terminated pursuant to this Section
8(b), this Agreement and the Transaction Documents (other than the Escrow
Agreement) shall forthwith become null and void and there shall be no liability
on the part of any party hereto (and party shall be absolved from any and all
liability) except that (i) each party shall remain obligated to perform the
actions contemplated by Section 7(c)(vi), (ii) each party shall retain any and
all rights, claims or causes of action in existence at the time of such
termination which are based upon, or arose incidental to, a breach of Section 7
and Section 4(e)(ii) by the other parties and such other parties shall remain
liable for such breaches, (iii) to the extent not previously paid, the Company
shall remain obligated to make the payments to Morgan, Lewis & Bockius LLP
described in Section 4(f) above and (iv) as soon as reasonably practicable
following termination of this Agreement (and in any event no later than June 23,
2004) the Company shall pay each Buyer the applicable Termination Fee (the date
of the payment of the Termination Fee, the “Termination Fee Payment Date”).

 

(c) Termination Fee. For purposes of Section 8(b), the “Termination Fee” shall
mean an amount for each Buyer equal to (1) the product of (i) (A) the principal
amount of Notes set forth opposite the applicable Buyer’s name on the Schedule
of Buyers under the heading “Principal Amount” multiplied by (B) 5.00% and (ii)
a fraction, the numerator of which shall equal the number of calendar days that
have elapsed between the Subscription Date and the Termination Fee Payment Date
(including the Subscription Date and the Termination Fee

 

26



--------------------------------------------------------------------------------

Payment Date) and the denominator of which shall equal 365 minus (2) the
aggregate amount of interest that has accrued on the funds deposited by such
Buyer with the Escrow Agent and has been released to such Buyer pursuant to
Section 7(c)(vi)(a).

 

9. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their Affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments

 

27



--------------------------------------------------------------------------------

referenced herein and therein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor any Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the holders of the Notes
representing at least a majority of the aggregate principal amount of the Notes,
or, if prior to the Closing Date, the Company and the Buyers listed on the
Schedule of Buyers as being obligated to purchase at least a majority of the
aggregate principal amount of the Notes. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Notes then outstanding. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration also is offered to all of the parties to the Transaction
Documents or holders of Notes, as the case may be. The Company has not, directly
or indirectly, made any agreements with any Buyers relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents. Without limiting the foregoing, the
Company confirms that, except as set forth in this Agreement, no Buyer has made
any commitment or promise or has any other obligation to provide any financing
to the Company or otherwise.

 

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Internet Capital Group, Inc.

690 Lee Road, Suite 310

Wayne, Pennsylvania 19087

Telephone:    (610) 727-6900

Facsimile:      (610) 727-6901

Attention:       General Counsel and

                       Vice President, Treasury and Tax

 

with a copy to:

 

Dechert LLP

1717 Arch Street

Philadelphia, Pennsylvania 19103

Telephone:    (215) 994-4000

Facsimile:      (215) 994-2222

Attention:       Henry N. Nassau, Esq.

                       and Christopher G. Karras, Esq.

 

28



--------------------------------------------------------------------------------

If to the Transfer Agent:

 

Mellon Investor Services LLC

PO Box 3315

South Hackensack, New Jersey 07606

Telephone:    (201) 329-8863

Facsimile:      (201) 329-8967

Attention:       Scott Bellinger

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Telephone:    (215) 963-5000

Facsimile:      (215) 963-5001

Attention:       Richard A. Silfen, Esq.

                       and Robert G. Robison, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then outstanding, including by merger or
consolidation, except in accordance with the applicable provisions of the Notes
with respect to which the Company is in compliance with such provisions of the
Notes. A Buyer may assign, without the consent of the Company, some or all of
its rights hereunder to any Person to whom such Buyer assigns or transfers
Securities, or the right to acquire Securities, in accordance herewith, provided
such transferee agrees in writing to be bound with respect to the transferred
Securities to the provisions hereof that apply to the transferring Buyer, in
which event such assignee shall be deemed to be a Buyer hereunder with respect
to such assigned rights.

 

29



--------------------------------------------------------------------------------

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3 and the agreements and covenants set forth in Sections 4, 5 and
9 shall survive the Subscription and the Closing. Each Buyer shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k) Indemnification.

 

(i) In consideration of each Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and thereunder and in addition
to all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless each Buyer and each
other holder of the Securities and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Buyer Indemnitees”) from and against any and
all actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages (other than consequential damages), and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Buyer Indemnified
Liabilities”), incurred by any Buyer Indemnitee as a result of, or arising out
of, or relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents, (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or (c) any cause of action, suit or claim brought or made against such
Buyer Indemnitee by a third party (including for these purposes a derivative
action brought on behalf of the Company) and arising out of or resulting from
(i) other than those arising from or resulting from a misrepresentation or
breach of any representation or warranty made by such Buyer Indemnitee contained
in the Transaction Documents or a breach of any covenant, agreement or
obligation by such Indemnitee contained in the Transaction Documents or from the
gross negligence, willful misconduct or bad faith of such Buyer Indemnitee, the
execution, delivery, performance or enforcement of the Transaction Documents,
(ii) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) other
than those arising from or resulting from a misrepresentation or breach of any
representation or warranty made by such Indemnitee contained in the Transaction
Documents or a breach of any covenant, agreement or obligation by such Buyer
Indemnitee contained in the Transaction Documents or from the gross negligence,

 

30



--------------------------------------------------------------------------------

willful misconduct or bad faith of such Buyer Indemnitee, the status of such
Buyer or holder of the Securities as an investor in the Company.

 

(ii) In consideration of the Company’s execution and delivery of the Transaction
Documents and issuance of the Securities hereunder and thereunder and in
addition to all of each Buyer’s other obligations under the Transaction
Documents, each Buyer shall, severally and not jointly, defend, protect,
indemnify and hold harmless the Company and all of the Company’s officers,
directors, agents or other representatives (including, without limitation, those
retained in connection with the transactions contemplated by this Agreement)
(collectively, the “Company Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages (other than consequential damages), and expenses in connection therewith
(irrespective of whether any such Company Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Company Indemnified Liabilities”),
incurred by any Company Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by such Buyer in the Transaction Documents, (b) any breach of any
covenant, agreement or obligation of such Buyer contained in the Transaction
Documents or (c) any cause of action, suit or claim brought or made against such
Company Indemnitee by a third party and arising out of or resulting from, other
than those arising from or resulting from a misrepresentation or breach of any
representation or warranty made by Company such Indemnitee contained in the
Transaction Documents or a breach of any covenant, agreement or obligation by
such Company Indemnitee contained in the Transaction Documents or from the gross
negligence, willful misconduct or bad faith of such Company Indemnitee, the
execution, delivery, performance or enforcement of the Transaction Documents.

 

(iii) To the extent that the foregoing undertaking by the Company and the Buyers
may be unenforceable for any reason, the Company or such Buyer, as the case may
be, shall make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law. Except
as otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 9(k) shall be the same as those set
forth in Section 6 of the Registration Rights Agreement

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of any of the Transaction Documents shall
be entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of any of
the Transaction Documents and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under any of the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyers.
The Company therefore agrees that the Buyers shall be entitled to seek temporary
and permanent injunctive relief in any such

 

31



--------------------------------------------------------------------------------

case without the necessity of proving actual damages and without posting a bond
or other security.

 

(n) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

 

(o) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Buyer confirms that
it has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

(p) Knowledge. For purposes of this Agreement, the terms “knowledge of the
Company” or “the Company’s knowledge” means the actual knowledge of the officers
of the Company.

 

[Signature Pages Follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:  

INTERNET CAPITAL GROUP, INC.

By:  

/s/ Suzanne L. Niemeyer

   

--------------------------------------------------------------------------------

   

Name: Suzanne L. Niemeyer

   

Title: General Counsel.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

BEAR STEARNS SECURITIES CORP.

CUSTODIAN FOR JEFFREY THORP IRA

ROLLOVER

By:  

/s/ Jeffrey Thorp

   

--------------------------------------------------------------------------------

   

Name: Jeffrey Thorp

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

COHANZICK ABSOLUTE RETURN

MASTER FUND, LTD.

By:  

/s/ David K. Sherman

   

--------------------------------------------------------------------------------

   

Name: David K. Sherman

   

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

COHANZICK CREDIT OPPORTUNITIES

FUND, LTD.

By:  

/s/ David K. Sherman

   

--------------------------------------------------------------------------------

   

Name: David K. Sherman

   

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

COHANZICK HIGH YIELD PARTNERS,

L.P.

By:  

/s/ David K. Sherman

   

--------------------------------------------------------------------------------

   

Name: David K. Sherman

   

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

GABRIEL CAPITAL, L.P.

By:  

/s/ David K. Sherman

   

--------------------------------------------------------------------------------

   

Name: David K. Sherman

   

Title: Authorized Agent

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

JMB CAPITAL PARTNERS, LP

By:  

/s/ Ron D Silverton

   

--------------------------------------------------------------------------------

   

Name: Ron D Silverton

   

Title: Authorized Signatory

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

JMG CAPITAL PARTNERS, LP

By:  

/s/ Jonathan Glaser

   

--------------------------------------------------------------------------------

   

Name: Jonathan Glaser

   

Title: Member Manager of the GP

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

JMG TRITON OFFSHORE FUND, LTD

By:  

Jonathan Glaser

   

--------------------------------------------------------------------------------

   

Name: Jonathan Glaser

   

Title: Member Manager of the Investment Manager

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

LANGLEY PARTNERS, L.P.

 

by: Langley Capital, LLC, its General

Partner

By:  

/s/ Jeffrey Thorp

   

--------------------------------------------------------------------------------

   

Name: Jeffrey Thorp

   

Title: Managing Member

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

MANCHESTER SECURITIES CORPORATION

By:  

/s/ Paul Singer

   

--------------------------------------------------------------------------------

   

Name: Paul Singer

   

Title: President

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

MASON CAPITAL, LP

MASON CAPITAL, LTD

GUGGENHEIM PORTFOLIO COMPANY X, LLC

  By:   Mason Capital Management LLC, Investment Manager By:  

/s/ John C. Grizzetti

   

--------------------------------------------------------------------------------

   

Name: John C. Grizzetti

   

Title: Chief Financial Officer

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

NORTHWOOD CAPITAL PARTNERS LP

 

By: NwCapital Management LP, its General Partner

By:  

/s/ Robert A. Berlacher

   

--------------------------------------------------------------------------------

   

Name: Robert A. Berlacher

   

Title: Managing Member, NCP Advisors LLC

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:   PORTSIDE GROWTH AND OPPORTUNITY FUND   By:  

/s/ Jeffrey Smith

   

--------------------------------------------------------------------------------

   

Name: Jeffrey Smith

   

Title: Authorized Signatory

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

SCOGGIN CAPITAL MANAGEMENT, LP II

 

By: S&E Partners, LP, its general partner

 

By: Scoggin, Inc., its general partner

  By:  

/s/ Craig Effron

   

--------------------------------------------------------------------------------

   

Name: Craig Effron

   

Title: President

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

SCOGGIN INTERNATIONAL FUND, LTD.

 

By: Scoggin, LLC, its trading advisor

  By:  

/s/ Craig Effron

   

--------------------------------------------------------------------------------

   

Name: Craig Effron

   

Title: Managing Member

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company has caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYER:  

TOPAZ PARTNERS LP

  By:  

/s/ Kevin Schweitzer

   

--------------------------------------------------------------------------------

   

Name: Kevin Schweitzer

   

Title: Portfolio Manager

 



--------------------------------------------------------------------------------

Schedule I

 

Schedule of Buyers

 

Buyer

--------------------------------------------------------------------------------

  

Address and

Facsimile Number

--------------------------------------------------------------------------------

  

Representative

--------------------------------------------------------------------------------

  

Principal

Amount

--------------------------------------------------------------------------------

  

Purchase

Price

--------------------------------------------------------------------------------

Bear Stearns

Securities Corp.

Custodian for

Jeffrey Thorp IRA

Rollover

  

535 Madison Avenue

7th Floor

New York, NY 10022

Fax: 212-850-7589

Attn: Jeffrey Thorp

  

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Fax: 215-963-5001

Attn: Richard A. Silfen, Esq. and Robert G. Robison, Esq.

   $ 7,000,000    $ 7,000,000

Cohanzick Credit

Opportunities

Fund, Ltd.

  

427 Bedford Road

Suite 260

Pleasantville, NY 10570

Fax: 914-992-9817

Attn: David K. Sherman

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

   $ 3,400,000    $ 3,400,000

Cohanzick High

Yield Partners, L.P.

  

427 Bedford Road

Suite 260

Pleasantville, NY 10570

Fax: 914-992-9817

Attn: David K. Sherman

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

   $ 2,500,000    $ 2,500,000

Cohanzick

Absolute Return

Master Fund, Ltd.

  

427 Bedford Road

Suite 260

Pleasantville, NY 10570

Fax: 914-992-9817

Attn: David K. Sherman

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

   $ 201,000    $ 201,000

Gabriel Capital,

L.P.

  

450 Park Avenue

32nd Floor

New York, NY 10022

Fax: 914-992-9817

Attn: David K. Sherman

 

with copy to:

450 Park Avenue

Suite 3201

New York, NY 10022

Fax: 212-759-0368

Attn: Mark Weiner

  

Nixon Peabody LLP

100 Summer Street

Boston, MA 02110

Fax: 866-382-6139

Attn: Richard Stein

   $ 3,900,000    $ 3,900,000

Guggenheim

Portfolio Company

X, LLC

  

110 East 59th Street

30th Floor

New York, NY 10022

Fax: 212-644-4264

Attn: John C. Grizzetti

  

Thelen Reid & Priest

875 Third Avenue

New York, NY 10022

212-603-6783

Fax: 212-603-2001

Attn: Richard Swanson

   $ 1,309,000    $ 1,309,000

JMB Capital

Partners, LP

  

1999 Avenue of the Stars

Suite 2040

Los Angeles, CA 90067

Fax: 310-286-6662

Attn: Ron D. Silverton

  

Latham & Watkins LLP

633 West Fifth Street

Suite 4000

Los Angeles, CA 90071

Fax: 213-891-8763

Attn: Michael A. Treska

   $ 5,000,000    $ 5,000,000

JMG Capital

Partners, LP

  

1999 Avenue of the Stars

Suite 2530

Los Angeles, CA 90067

Fax: 310-201-2759

Attn: Noelle Newton

   None.    $ 2,500,000    $ 2,500,000

 



--------------------------------------------------------------------------------

JMG Triton

Offshore Fund, Ltd

  

1999 Avenue of the Stars

Suite 2530

Los Angeles, CA 90067

Fax: 310-201-2759

Attn: Noelle Newton

   None.    $ 2,500,000    $ 2,500,000

Langley Partners,

LP

  

535 Madison Avenue

7th Floor

New York, NY 10022

Fax: 212-850-7589

Attn: Jeffrey Thorp

  

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Fax: 215-963-5001

Attn: Richard A. Silfen, Esq. and Robert G. Robison, Esq.

   $ 3,000,000    $ 3,000,000

Manchester

Securities

Corporation

  

c/o Elliott Management Corporation

712 5th Ave

35th floor

New York, NY 10019

Fax: 212-974-2092

Attn: Elliot Greenberg (back office), Brett Cohen and Nadav Manham

  

Kleinberg, Kaplan, Wolff, & Cohen, P.C.

551 Fifth Avenue

New York, NY 10176

Fax: 212-986-8866

Attn: Larry Hui

   $ 3,500,000    $ 3,500,000 Mason Capital, LP   

110 East 59th Street

30th Floor

New York, NY 10022

Fax: 212-644-4264

Attn: John C. Grizzetti

  

Thelen Reid & Priest

875 Third Avenue

New York, NY 10022

212-603-6783

Fax: 212-603-2001

Attn: Richard Swanson

   $ 5,070,000    $ 5,070,000 Mason Capital, Ltd   

110 East 59th Street

30th Floor

New York, NY 10022

Fax: 212-644-4264

Attn: John C. Grizzetti

  

Thelen Reid & Priest

875 Third Avenue

New York, NY 10022

212-603-6783

Fax: 212-603-2001

Attn: Richard Swanson

   $ 8,620,000    $ 8,620,000

Northwood Capital

Partners LP

  

1150 First Avenue

Suite 600

King of Prussia, PA 19406

Fax: 610-783-4788

Attn: Robert Berlacher

   None.    $ 1,000,000    $ 1,000,000

Portside Growth

and Opportunity

Fund

  

c/o Ramius Capital Group, LLC

666 Third Avenue,

26th Floor

New York, NY 10017

Fax: 212-845-7999

Attn: Jeff Smith and

Roger Anscher

   None.    $ 3,500,000    $ 3,500,000

Scoggin Capital

Management, LP II

  

660 Madison Avenue

20th Floor

NY, NY 10021

Fax: 212-355-7480

Attn: Craig Efron

   None.    $ 1,000,000    $ 1,000,000

 



--------------------------------------------------------------------------------

Scoggin

International Fund,

Ltd.

  

660 Madison Avenue

20th Floor

NY, NY 10021

Fax: 212-355-7480

Attn: Craig Efron

   None.    $ 1,000,000    $ 1,000,000 Topaz Partners LP   

c/o Jemmco Capital Corp

900 Third Avenue

11th Floor

New York, N.Y. 10022

Fax: 212-644-1175

Attn: Kevin Schweitzer

  

Akin Gump

900 Third Avenue

11th Floor

NY, NY 10022

Fax: 212-872-1002

Attn: Lorne Smith

   $ 5,000,000    $ 5,000,000

 